

117 S2380 IS: Tristan's Law
U.S. Senate
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2380IN THE SENATE OF THE UNITED STATESJuly 19, 2021Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 23, United States Code, to improve the safety of children purchasing food items from frozen dessert trucks.1.Short titleThis Act may be cited as the Tristan's Law.2.Reservation of funds to increase safety of frozen dessert truck patrons(a)FindingsCongress finds that—(1)in 2016, more than 20 percent of the 1,233 children killed in traffic crashes were pedestrians;(2)frozen dessert trucks present a very specific hazard for children;(3)in approaching, or departing from, a frozen dessert truck—(A)children may pay little attention to traffic; and(B)the truck may screen the children from driver visibility;(4)States and units of local government have issued ordinances to modify the behavior of drivers in the vicinity of frozen dessert trucks to reduce speeds and improve the safety of children approaching, or departing from, the trucks;(5)requiring drivers to come to a complete stop before passing a frozen dessert truck that is stopped to vend can reduce safety threats posed to children;(6)requiring frozen dessert trucks to be equipped with flashing signal lamps, a stop signal arm, a convex mirror, and a front crossing arm can reduce safety threats posed to children visiting the trucks; and(7)the Federal Government can play a role in reducing pedestrian injuries associated with frozen dessert truck operations.(b)National priority safety programs reservation of fundsSection 405 of title 23, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (7), by striking 5 percent and inserting 4 percent;(B)in paragraph (8)—(i)by striking through (7) and inserting through (8); and(ii)by striking through (h) and inserting through (i);(C)by redesignating paragraphs (8) through (10) as paragraphs (9) through (11), respectively; and(D)by inserting after paragraph (7) the following:(8)Safety of frozen dessert truck patronsIn each fiscal year, 1 percent of the funds provided under this section shall be allocated among States that adopt and implement laws to increase the safety of frozen dessert truck patrons (as described in subsection (i)).; and(2)by adding at the end the following:(i)Safety of frozen dessert truck patrons(1)Definition of frozen dessert truckIn this subsection, the term frozen dessert truck means a motor vehicle in which 1 or more frozen desserts (within the meaning of part 135 of title 21, Code of Federal Regulations (or successor regulations)) are carried on the highway for purposes of retail sale from a door or window of the motor vehicle to an individual consumer at any location.(2)General authoritySubject to the requirements of this subsection, the Secretary shall award grants to States for the purpose of establishing and implementing laws (including regulations) that require frozen dessert trucks to be equipped as described in paragraph (3).(3)Frozen dessert truck equipmentFor purposes of paragraph (2), a frozen dessert truck shall be equipped with each of the following:(A)Signal lamps1 or more signal lamps that—(i)are mounted—(I)at the same level; and(II)as high on the frozen dessert truck, and as widely spaced laterally, as is practicable;(ii)are not less than 5, and not more than 7, inches in diameter; and(iii)display 2 alternately flashing red lights visible at a distance of not less than 500 feet, to the front and rear of the frozen dessert truck, in normal sunlight on a straight, level highway.(B)Stop signal arm(i)In generalA stop signal arm—(I)that can be extended horizontally from the left side of the frozen dessert truck;(II)when extended—(aa)the side nearest the frozen dessert truck of which shall be—(AA)7.25 inches long; and(BB)parallel to the side of the frozen dessert truck;(bb)the side farthest from the frozen dessert truck of which shall be—(AA)18 inches long; and(BB)parallel to the side nearest the frozen dessert truck;(cc)the 2 sides of which shall be 18 inches apart, creating a symmetrical, trapezoidal shape; and(dd)the bottom of which shall be approximately 42 inches above the street;(III)the outside corners of which—(aa)when extended, feature 2 alternately flashing red lights, each of which shall be—(AA)not less than 3, and not more than 5, inches in diameter; and(BB)visible at a distance of not less than 300 feet, to the front and rear of the frozen dessert truck, in normal sunlight on a straight, level highway; and(bb)are rounded to conform to the shape of the lights described in item (aa); and(IV)both sides of which shall feature—(aa)a red, reflectorized background; and(bb)a legend described in clause (ii).(ii)Description of legendA legend referred to in clause (i)(IV)(bb) is a legend in which—(I)the word STOP appears in 6-inch-high white letters, not to exceed 4 inches in length, in the middle of the stop signal arm;(II)above the word STOP, the phrase IF SAFE appears in 2-inch-high white letters, not to exceed 1.75 inches in length;(III)below the word STOP, the phrase THEN GO appears in 2-inch-high white letters, not to exceed 1.75 inches in length; and(IV)the colors (including the colors of the background) conform to the requirements described in the Manual on Uniform Traffic Control Devices for Streets and Highways published by the Federal Highway Administration.(C)MirrorA convex mirror mounted on the front of the frozen dessert truck in a manner that ensures that the operator of the frozen dessert truck, when sitting in a normal operating seating position, is capable of seeing the area in front of the frozen dessert truck that, absent the mirror, would be obscured by the hood of the frozen dessert truck.(D)Front crossing armA front crossing arm—(i)that is—(I)attached to the front bumper of the frozen dessert truck; and(II)hinged from the right side of the frozen dessert truck;(ii)the bottom of which shall be not less than 16, and not more than 20, inches above the street;(iii)that is—(I)made of any durable material; and(II)covered with yellow or white reflective material; and(iv)that extends—(I)in conjunction with the stop signal arm described in subparagraph (B);(II)when extended outward in front of the frozen dessert truck, not less than 4, and not more than 6, feet parallel to the street; and(III)when retracted against the front of the frozen dessert truck, not past the width of the frozen dessert truck on the left side of the frozen dessert truck operator.(4)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the apportionment of the State under section 402 for fiscal year 2009.(5)Study(A)In generalThe Secretary shall conduct a study of—(i)the extent of pedestrian injuries and fatalities relating to frozen dessert trucks, including the percentage of those injuries and fatalities experienced by children;(ii)potential countermeasures to modify the behavior of drivers in the vicinity of frozen dessert trucks to reduce speeds and improve safety when children approach the frozen dessert trucks; and(iii)the feasibility of requiring operators of frozen dessert trucks not to stop or park the frozen dessert trucks to vend to a child in any location at which the child would be required to cross a highway to approach the frozen dessert truck.(B)Countermeasures for StatesBased on the results of the study under subparagraph (A), the Secretary, acting through the Administrator of the National Highway Traffic Safety Administration, shall issue guidance for State highway safety officers relating to methods of improving the safety of frozen dessert trucks and frozen dessert truck patrons.(C)ReportThe Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the study under subparagraph (A)..